UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7220


LARRY COLEMAN,

                 Plaintiff – Appellant,

          v.

SUP. CHARLES I. POFF, JR.; JOHN DOE, (1); SGT. THOMAS;
CONMED HEALTH SERVICE; JOHN DOE, (2); JANE DOE, (3),

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:12-cv-00156-GEC-RSB)


Submitted:   November 13, 2012             Decided:   November 27, 2012


Before KING, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Coleman filed an in forma pauperis action under

42 U.S.C. § 1983 (2006), alleging deliberate indifference to the

conditions of his confinement and to his serious medical needs.

The district court dismissed the action for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006).                           Coleman

appeals.     Finding no error, we affirm.

             We review de novo a district court’s dismissal for

failure to state a claim.              Slade v. Hampton Roads Reg’l Jail,

407 F.3d 243, 248 (4th Cir. 2005).                    A complaint should not be

dismissed for failure to state a claim unless, “after accepting

all   well-pleaded        allegations    in     the   plaintiff’s     complaint     as

true and drawing all reasonable factual inferences from those

facts   in   the    plaintiff’s    favor,       it    appears    certain    that   the

plaintiff cannot prove any set of facts in support of his claim

entitling     him    to    relief.”       Id.        (internal     quotation    marks

omitted).     While pro se pleadings must be construed liberally,

Erickson v. Pardus, 511 U.S. 89, 94 (2007), the complaint must

contain sufficient facts “to raise a right to relief above the

speculative    level”      and   “to    state    a    claim   to   relief   that    is

plausible on its face.”           Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555, 570 (2007).

             The Eighth Amendment’s prohibition against cruel and

unusual punishment “protects inmates from inhumane treatment and

                                          2
conditions while imprisoned.”                       Williams v. Benjamin, 77 F.3d

756, 761 (4th Cir. 1996).                    To establish that an inmate has

suffered cruel and unusual punishment based on his conditions of

confinement,         he    must       “produce        evidence      of     a   serious         or

significant         physical     or     emotional         injury    resulting       from      the

challenged conditions,” Shakka v. Smith, 71 F.3d 162, 166 (4th

Cir. 1995) (internal quotation marks and citations omitted), and

establish      that       prison      officials       acted      with     “a   sufficiently

culpable state of mind,” that is, deliberate indifference to the

inmate’s health and safety.                  Farmer v. Brennan, 511 U.S. 825,

837    (1994)       (internal      quotation         marks       omitted).          A    prison

official “is deliberately indifferent to a substantial risk of

harm    to     a     [prisoner]       when      that      [official]       knows        of    and

disregards the risk.”                 Parrish ex rel. Lee v. Cleveland, 372

F.3d    294,       302    (4th     Cir.      2004)        (internal       quotation          marks

omitted).          Negligence is inadequate; rather, “the official must

both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also

draw the inference.”             Farmer, 511 U.S. at 837.

              To establish an Eighth Amendment claim for inadequate

medical care by prison personnel, the inmate must demonstrate

that he suffers from a serious medical need and that prison

officials acted with deliberate indifference to that need.                                    See

Iko    v.    Shreve,      535    F.3d    225,       241   (4th     Cir.    2008).        To     be

                                                3
deliberately       indifferent,       the        official        must     have     “actual

knowledge of the risk of harm to the inmate” and also “must have

actually known that their response was inadequate to address

those    needs.”       Id.    at     241-42       (emphasis       omitted).          Thus,

negligence or medical malpractice is insufficient to establish

deliberate       indifference;      rather,       the    treating        official     must

entirely fail to consider the inmate’s medical complaints or

intentionally delay or deny access to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 106 (1976); Sosebee v. Murphy,

797 F.2d 179, 181 (4th Cir. 1986).                    Mere disagreement with the

course of treatment provided by treating officials also falls

short of a valid claim.             Russell v. Sheffer, 528 F.2d 318, 319

(4th Cir. 1975).

             A    plaintiff     cannot          maintain     a     claim        against   a

supervisor under § 1983 unless he alleges

       (1) that the supervisor had actual or constructive
       knowledge that his subordinate[s were] engaged in
       conduct that posed a pervasive and unreasonable risk
       of constitutional injury to . . . plaintiff; (2) that
       the supervisor’s response to that knowledge was so
       inadequate as to show deliberate indifference to or
       tacit   authorization   of   the   alleged   offensive
       practices; and (3) that there was an affirmative
       causal link between the supervisor’s inaction and the
       particular constitutional injury suffered by the
       plaintiff.

Shaw    v.   Stroud,   13    F.3d   791,        799   (4th   Cir.       1994)    (internal

quotation marks omitted).



                                            4
            Our review of the record indicates that Coleman failed

to    allege     sufficient     facts      to    state    a     cognizable     Eighth

Amendment claim.         Specifically, while his allegations supported

the   conclusion       that   his   bunk    assignment        posed   some   risk   to

Coleman, he failed to adequately allege that the Defendants had

actual knowledge of a serious medical need or substantial risk

of serious harm to Coleman.                Nor did Coleman plausibly allege

actual or constructive knowledge by Defendants Poff and Conmed

Health Service of misconduct by their subordinates, as necessary

to support supervisory liability under § 1983.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument        because   the    facts   and   legal

contentions      are   adequately     presented     in    the    materials     before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           5